Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-24 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2021 has been entered.
 
Response to Arguments
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection, particularly the application of the Wang reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 

Claims 1, 3, 5, 6, 8, 9, 11, 13, 14, 16, 17, 19, 21, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mohapatra (US Pub. No. 2014/0206321) in view of Wang (US Pub. No. 2019/0220514), Horvitz et al (US Pub. No. 2003/0014491), hereafter, “Horvitz,” and Veeramachaneni et al (US Pub. No. 2009/0006566), hereafter, “Veeramachaneni.”

 As to claim 1, Mohapatra discloses a messaging system for responding with an automatically generated semantic contextual message (Abstract), the system comprising:
a network interface configured to interface with a network (Abstract, “a cellular phone” necessarily has “a network interface”); 
a presentation unit configured to present a graphical user interface (GUI) on a display device of a mobile communication device connected to the network, the GUI prompting a user to grant the system access to a plurality of data sources of the user and to a plurality of contacts of the user, and the GUI enabling the user to set a preference for each contact listing which of the data sources are shareable with the corresponding contact (Fig. 5, [0039]-[0043], particularly, “The pre-defined voicemail messages selectable in menu option 212, recorded new voicemail messages selectable in menu option 214, pre-defined text messages selectable in menu option 216, and recorded new text messages at menu option 218 are referred to collectively herein as a "REPLY" as indicated at box 220 of FIG. 5… As further shown in FIG. 5, the 
a monitoring unit configured to monitor the network for an incoming communication from a caller to the user and determine whether the user is available to receive the incoming call ([0032]);
a message generation unit configured to identify one of the contacts associated with the incoming call, collect data from the data sources listed by the preference of the identified one contact when it is determined that the user is not available (Fig. 5, [0039]-[0043], particularly, “The pre-defined voicemail messages selectable in menu option 212, recorded new voicemail messages selectable in menu option 214, pre-defined text messages selectable in menu option 216, and recorded new text messages at menu option 218 are referred to collectively herein as a "REPLY" as indicated at box 220 of FIG. 5… As further shown in FIG. 5, the user of the phone 100 is also permitted, at menu option 230, to select one or more names of individuals from the user's list of Contacts stored on the phone 100 for receiving the automatic reply voice message. If one or more names of individuals (or phone numbers) from the Contacts are selected by the user at option 230, the cell phone 100 will automatically send a Reply 232 when an incoming phone call or text message is detected by the phone 100 from the names or phone numbers of the contacts selected by the user.”); and
output unit configured to output the semantic contextual message across the network to the caller (Figs 3 and 5, [0039]-[0043])

However, Wang discloses a message generation unit generates the semantic contextual message by identifying contextual keywords from collected data, ordering the contextual keywords in a chronological order, and passing the ordered contextual keywords to an artificial neural network (Fig. 4 and [0059], particularly, “With reference to FIG. 5 and FIG. 6, for example, the cyclic neural network model is used as the LSTM model to process a word sequence of a to-be-determined word, word vectors (for example, word embedding) of each of preceding words in a word sequence corresponding to the to-be-determined word and word vectors of the to-be-determined word are input into the trained LSTM model according to an order of the words appearing in the to-be-processed text…Furthermore, each of the to-be-determined words is used as an input of the last LSTM unit of the LSTM model, and historical information of a preceding part of each of the to-be-determined words, that is, semantic information of each of preceding words corresponding to each of the to-be-determined words, is considered before an output result of each of the to-be-determined words is output.” “to-be-processed text” reading on “the contextual keywords in a chronological order”).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Mohapatra and Wang in order to leverage an efficient and known method of producing accurate results when identifying keywords, i.e. Wang’s cyclic neural network model. 
However, Mohapatra and Wang do not disclose generate a semantic contextual message based on the collected data, when it is determined that the user is not available, and

Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Mohapatra, Wang, and Horvitz in order to provide a system that provides more useful information (e.g. when a user may be available) to interested calling parties.
However, the combination of Mohapatra, Wang, and Horvitz does not explicitly disclose prompting a user to grant the system access to a plurality of data sources of the user and to a plurality of contacts of the user, and the GUI enabling the user to set a preference for each contact listing which of the data sources are shareable with the corresponding contact and which of the data sources are not shareable with the corresponding contact
wherein the collected data includes data from the data sources listed by the preference as being shareable with the corresponding contact and excludes any data from the data sources listed by the preference as not being shareable with the corresponding contact, and each of the data sources is a source located outside the messaging system.
But, Veeramachaneni discloses prompting a user to grant a system access to a plurality of data sources of the user and to a plurality of contacts of the user, and the GUI enabling the user to set a preference for each contact listing which of the data sources are shareable with the corresponding contact and which of the data sources are not shareable with the corresponding 
wherein collected data includes data from the data sources listed by the preference as being shareable with the corresponding contact and excludes any data from the data sources listed by the preference as not being shareable with the corresponding contact, and each of the data sources is a source located outside the messaging system ([0039], particularly, “Based on permission information and subscription information (to be described below), each presence object conveys the presence data to a group of authorized users via notifications. For example, assume that the entity 208 corresponds to a human user who has a set of contacts. Further assume that the user's contacts include multiple groups. The user may decide that a first set of presence data is appropriate to expose to a first group of contacts, but the user does not wish to expose other presence data to this group. The user may decide that a second set of presence data is appropriate to expose to a second group of contacts, but the user does not wish to expose other presence data to this group, and so forth.”).


As to claims 9 and 17, they are rejected by a similar rationale by that set forth in claim 1’s rejection.

As to claims 3, 11, and 19, the teachings of Mohapatra, Wang, Horvitz, and Veeramachaneni as combined for the same reasons set forth in claim 1’s rejection further discloses the data sources include a GPS receiver of a mobile device of the user and the data includes a location of the user determined from the GPS receiver (Horvitz, [0043]).

As to claims 5, 13, and 21, the teachings of Mohapatra, Wang, Horvitz, and Veeramachaneni as combined for the same reasons set forth in claim 1’s rejection further discloses the data sources include a source providing social media data of the user, and the collected data indicates an activity of the user determined from the social media data (Veeramachaneni, [0029]).  

As to claims 6, 14, and 22, the teachings of Mohapatra, Wang, Horvitz, and Veeramachaneni as combined for the same reasons set forth in claim 1’s rejection further discloses the data sources include a source providing access to a calendar program of the user, and the collected data indicates an activity listed by the calendar program that is scheduled to be performed by the user at a time of the incoming communication (Horvitz, Fig. 13 and [0077]).

As to claims 8, 16, and 24, the teachings of Mohapatra, Wang, Horvitz, and Veeramachaneni as combined for the same reasons set forth in claim 1’s rejection further discloses the message generation unit being further configured to generate the semantic contextual message from a message pre-recorded by the user when the preference indicates that none of the data sources are shareable with the corresponding contact (Mohapatra, Fig. 5).

Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mohapatra (US Pub. No. 2014/0206321) in view of Wang (US Pub. No. 2019/0220514), Horvitz (US Pub. No. 2003/0014491), Veeramachaneni (US Pub. No. 2009/0006566) and Goyal et al (US Pub. No. 2010/0151827), hereafter, “Goyal.”

As to claims 2, 10, and 18, the teachings of Mohapatra, Wang, Horvitz, and Veeramachaneni as combined for the same reasons set forth in claim 1’s rejection further discloses the message generation unit generates the semantic contextual message by: loading a text statement associated with one of the data sources, the text statement including pre-defined text and a time placeholder (Horvitz, [0066], particularly, “For example, the sender of the message 104 may receive a "smart" voicemail message 108, indicating the user is unavailable with an attached message indicating when the user may be expected to return.”); and replacing the time placeholder with information in the record indicating a time the activity is performed (Horvitz, [0066], particularly, “For example, the sender of the message 104 may receive a "smart" voicemail message 108, indicating the user is unavailable with an attached message indicating when the user may be expected to return.”). 
However, the combination of Mohapatra, Wang, Horvitz, and Veeramachaneni does not explicitly disclose a text statement associated with one of the data sources, the text statement including an activity placeholder and replacing the activity placeholder with information in a 
But Goyal discloses disclose a text statement associated with one of the data sources, the text statement including pre-defined text, the text statement including an activity placeholder and replacing the activity placeholder with information in a record in the collected data captured by the one data source indicating a type of activity performed (fig. 3 and [0030]).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Mohapatra, Wang, Hortvitz, and Veeramachaneni with Goyal in order to provide a system that provides more useful information (e.g. what a user is doing) to interested calling parties.

Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mohapatra (US Pub. No. 2014/0206321) in view of Wang (US Pub. No. 2019/0220514), Horvitz (US Pub. No. 2003/0014491), Veeramachaneni (US Pub. No. 2009/0006566) and Maloney et al (US Pub. No. 2018/0288567), hereafter, “Maloney.”

As to claims 4, 12, and 20, the teachings of Mohapatra, Wang, Horvitz, and Veeramachaneni do not disclose the data sources include a smart home device or an Internet of things (IoT) device, and the collected data includes an activity of the user determined by the smart home device or the IoT device.  But Maloney discloses data sources include a smart home device or an Internet of things (IoT) device, and collected data includes an activity of the user determined by the smart home device or the IoT device (Fig. 5 and claim 1).  Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Mohapatra, Wang, Hortvitz, and Veeramachaneni with Maloney in order to .

Claims 7, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mohapatra (US Pub. No. 2014/0206321) in view of Wang (US Pub. No. 2019/0220514), Horvitz (US Pub. No. 2003/0014491), Veeramachaneni (US Pub. No. 2009/0006566), and Cayle et al (US Pub. No. 2018/0121610), hereafter, “Cayle.”

As to claims 7, 15, and 23, the teachings of Mohapatra, Wang, Horvitz, and Veeramachaneni do not disclose the data sources include a wearable device of the user, the wearable device includes a medical sensor and the data is medical data sensed by the medical sensor.  However, Cayle discloses data sources include a wearable device of the user, the wearable device includes a medical sensor and the data is medical data sensed by the medical sensor (Fig. 1 and Abstract).  Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Mohapatra, Wang, Horvitz, and Veeramachaneni with Cayle in order to provide a system that provides more useful information (e.g. medical information) to interested parties.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452